DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a nearly literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	Regarding claim 1, line 2, the recitation “intarsia designs, i.e. knitted designs” is indefinite since it is unclear whether the limitations following the phrase “i.e.” are part of the claimed invention. Note similar indefinite language found in claims 1, 7, 9, 11 and 16. Also in line 5, the recitation “and/or” is an indefinite alternative expression particularly given the multiple “and/or” found throughout the claims.  Note the additional indefinite “and/or” recitations found in claims 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 15 and 16. In line 6, the recitation “can 
	Regarding claim 8, the recitation “basically corresponding and mirror like” is unclear. What is considered basically corresponding?  How is it like a mirror?
Regarding claim 9, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “over the instep”, and the claim also recites “preferably under the laces” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note similar indefinite “preferably” language in claims 12 and 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim 17 insofar as definite is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ly (US 2018/0168271).
	Ly teaches the shoe upper [0023] as claimed including a second fabric (160) of the tubular knitted item (130) is folded, in said turning position (figure 4, [0023]) , on the first fabric (180) of the tubular knitted item (130), so that the shoe upper (50) is double fabric and develops between a front edge (toe edge of 134), in which the first end (134)  and the second end (132) of the tubular knitted item (130) overlap, and a rear edge (51), corresponding to said turning position (figure 4, [0023]), wherein said front edge (toe edge of 134) is configured for being closed so as to represent the toe of the upper ([0023]) and of the shoe thereof, and said rear edge (52) is designed to receive the user's foot inserted into it.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 insofar as definite are rejected under 35 U.S.C. 103 as being unpatentable over Ly (US 2018/0168271) in view of Boucher et al. (US 2017/0208900).
Ly teaches the process for manufacturing a tubular knitted item (130) substantially as claimed including arranging a circular weft knitting machine ([0024]);  programming said knitting machine so as to define a tubular intarsia knitted item (130) to be manufactured, extending longitudinally in a continuous manner between a first end (134) and a second end (132) and consisting of a plurality of knitted courses following one another; wherein said step of programming said knitting machine comprises the steps of: defining, on a given knitted course, or several knitted courses, in intermediate position between the first end (134) and the second end (132), ai least one turning position (fig. 4, [0023], [0031]), wherein the knitted fabric between the first end (134) and the turning position (fig. 4, [0023], [0031]) represents a first fabric (180) of the tubular knitted item (130) and the knitted fabric between the turning position (fig. 4, [0023], [0031]) and the second end (132) represents a second fabric (160) of the tubular knitted item (130), and wherein the tubular knitted item (130) is configured for being manipulated so as to turn it at least partially over itself, folding it on said turning position (fig. 4, [0023], [0031]) so that the second fabric (160) overlaps at least partially the first fabric (180), shifting said second end (134) towards the first end (134), so as to obtain at least a double fabric item [0023] with the second fabric (160) at least partially wound outside the first fabric (180);  defining at least one first area (82a-82g, fig. 4) belonging to said first fabric (180), said first area (82a-82g) being delimited laterally, i.e. in a direction corresponding to the development of the needle bed, inside a needle section, comprising a given number of adjacent needles, and being delimited longitudinally, i.e. along a direction of development corresponding to the forward movement of the fabric being formed, by a given number of successive courses of the area, wherein the width of said needle section may vary for each course of said may vary for each course of said successive courses of the counter-area, so that the first counter-area has a respective desired shape; and wherein the step of producing intarsia knitted fabric comprises the step of manufacturing said first counter-area according to a second knitted structure ([0019]).
	Regarding claim 3,  Ly further teaches said first knitted structure (82a, 82d) is a terry cloth ([0021]) knitted fabric, and/or wherein said second knitted structure (62a-62g) is a knitted fabric manufactured by actuating the needles according to a combination of the following technical modes ([0021]: float stitches, held stitches, missed stitches); non-operating needle; and/or wherein said second knitted structure (82a, 82d) is an openwork knitted fabric or a terry cloth ([0021]) knitted fabric. Re claim 5,  Ly further teaches wherein a first knitted structure is an openwork knitted fabric ([0021]): float stitches, held stitches, missed stitches, and/or wherein a second knitted structure is a knitted fabric manufactured by actuating the needles according to a combination of the following technical modes ([0021]: float stitches, held stitches, missed stitches;): non-operating needle; withdrawn needle; unloaded needle. Re claim 6,  Ly further teaches wherein a first knitted structure is an openwork knitted fabric [0021]: float stitches, held stitches, missed stitches), and/or wherein said second knitted structure is a terry cloth knitted fabric or an openwork knitted fabric ([0021]: float stitches, held stitches, missed stitches). Re claim 7,  Ly further teaches wherein said terry cloth knitted fabric can be: - full terry cloth, i.e. a terry cloth knitted fabric manufactured by making a terry cloth stitch for each needle (one of several straight forward possibilities from which the skilled person would select ([0021]); and/or - half terry cloth, i.e. a terry cloth knitted fabric manufactured by alternating terry cloth stitches and non-terry cloth stitches. Regarding claim 8,  Ly further teaches at least one first counter-area (62a-62g) has a shape basically corresponding and mirror-like (fig. 4) with respect to the shape of said first area (82a-82g) and/or wherein the shape of the first area (82a-82g) and the shape of the first counter-area (62a-62g) are symmetrical to one another with respect to said turning position (fig. 4, par. [0023], [0031]), and/or wherein said first counter-area (62a-62g) of the second fabric is designed to be ai least partially facing or overlapping the corresponding first area (82a-82g) of the first fabric when the tubular knitted item is turned over itself in said turning position so as and/or wherein the first counter area (62a-62g) corresponds to the whole (one of several straight forward possibilities from which the skilled person would select) second fabric.  Re claim 9,  Ly further teaches wherein said first area (82a-82g) and said first counter-area (62a-629) are defined in such positions of the tubular knitted item that, after turning the item over itself, by folding it in said turning position (fig. 4, [0023], [(0031]) so that the second fabric at least partially overlaps (fig. 4) the first fabric, thus obtaining at least a double fabric item, the first area and the first counter-area are (fig. 4): - in a first functional position designed to be the part of a shoe tongue, i.e. the shoe fabric stripe placed over the instep, preferably under the laces; or - in a second functional position designed to be the rear part of a shoe, i.e. the part housing the foot heel; or - in a third functional position designed to be a part of a shoe insole, on which the foot plant rests, i.e. the part housing the foot base. Re claim 10,  Ly further teaches wherein the tubular knitted item has an outer side and an inner side, and wherein: - in said step of defining at least one first area belonging to said first fabric,  said first area is defined on the inner side of the tubular knitted item, and/or - in said step of defining at least one first counter-area belonging to said second fabric, said first counter-area is defined on the inner side of the tubular knitted item.   Re claim 11,  Ly further teaches wherein said step of programming said knitting machine comprises the steps of: - defining a second area (82b-82g) belonging to said first fabric (180), distinct from said first area (82a), said second area (82b-82g) being delimited laterally, i.e. in a direction corresponding to the development of the needle bed, inside a respective needle section, comprising a given number of adjacent needles, and being delimited longitudinally, i.e. along a direction of development corresponding to the forward movement of the fabric being formed, by a respective given number of successive may vary for each course of said successive courses of the area, so that the second area (82b-82g) has a desired shape; - defining a second counter-area (62b-62g) belonging to said second fabric (160), distinct from said first counter-area (62a), said second counter-area (62b-62g) being delimited laterally inside a respective needle section, and being delimited longitudinally by a respective given number of successive courses of the area, wherein the width of said needle section may vary for each course of said successive courses of the counter-area, so that the second counter-area (62b-62g) has a shape basically corresponding and mirror-like with respect to the shape of said second area (82b-82g), and/or so that the shape of the second area (82b-82g) and the shape of the second counter-area (62b-62g) are symmetrical to one another with respect to said turning position (fig. 4, par. [6023], [0031]), and/or wherein said second counter-area (62b-62g) of the second fabric (160) is designed to be ai least partially facing or overlapping the corresponding second area (62b-82g) of the first fabric (180) when the tubular knitted item is turned over itself in said turning position (fig. 4, [0023], [00371]) so as to obtain at least a double fabric item, and/ or wherein said second area (82b-82g) and said second counter-area (62b-62g) are defined in such positions of the tubular knitted item that, after turning the item over itself, by folding it in said turning position (fig. 4, [0023], [0031]) so that the second fabric (160) at least partially overlaps the first fabric (180), thus obtaining at least a double fabric item, the second area (82b-82g) and the second counter-area (62b-62g) are in a further functional position designed to be a part of a shoe upper.  Re claim 12,  Ly further teaches wherein in the step of manufacturing intarsia knitted fabric, the tubular knitted item (130) is manufactured starting from said first end (134) to said second end (132) actuating for each knitted course given and/or wherein said turning position (fig. 4, [0023], [0031]) is a closed path, e.g. a circumference, defined on the tubular knitted item, and preferably corresponds to a circular knitted course. Re claim 13,  Ly further teaches wherein each of said areas (62a-62g) and said counter-areas (82a-82g) defined on the tubular knitted item has a respective perimeter or contour defining the respective shape, and wherein this perimeter or contour is closed and without interruptions, and/or wherein said first area (82a) and said second area (82b-82g) share together one or more knitted courses, on respective different needle sections, and/or wherein said first counter-area (62a-62g) and said second counter-area (62b-62g) share together one or more knitted courses, on respective different needle sections. Re claim 14, ,  Ly does not teach steps to define a third fabric layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide steps to the shoe upper to form a third fabric layer in order to provide additional layer of cushioning to the shoe upper. Re claim 15 , Ly further teaches a step of folding said second fabric, in said turning position on the first fabric so that the item is a double fabric item and represents a shoe upper and/or wherein the step of folding said second fabric (160) on the first fabric (180) comprises a manipulating step of the tubular knitted item (130) that causes the insertion of the first fabric (180) into the second fabric (160), the second fabric overlapping the first fabric, so that as a result the inner sides of the first fabric (180) and of the second fabric (160), as manufactured by the knitting machine in the tubular item (130), face each other in contact inside the double fabric item (fig. 3), and the outer side of the second fabric (160), as manufactured by the knitting machine, is visible outside the double fabric item and the outer side of the first fabric (180), as manufactured by the knitting machine, represents the inside of the double fabric item; or vice versa. Re claim 16 ,  Ly further teaches the step of arranging a circular weft knitting machine for intarsia design, said knitting machine has the following technical features: wherein each feed can deliver at least one respective yarn, in a given color and/ or material, irrespective of the respective yarns of the remaining feeds which is inherent in a knitting machine).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

cant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, the prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw